Title: To John Adams from Nicolaas & Jacob van Staphorst, 30 June 1786
From: Staphorst, Nicolaas & Jacob van (business)
To: Adams, John


     
      Amsterdam 30th June 1786
     
     We are honored with Your Excellency’s Favor of 19th: Inst: mentioning You had perfected the Congress Bond No: 4543 and returned it by Mr: Daniel Parker, Who has delivered same to us—
     We take the Liberty, to inclose Your Excellency, the Edict of His Most Christian Majesty, appointing us in conjunction with Messr: Henry Fizeaux & Co: the Treasurers of his Finances in these United-Provinces. A Commission so highly honorable and consequential and congenial to our system of Politics, is very flattering to us; and it can but give Pleasure to the Well-Wishers to the Credit of America, that its Management is confided to a Commissioner of Congress Loans in this Country—
     We are respectfully / Your Excellency’s / Most obedient humble Servants
     
      Nics. & Jacob van Staphorst.
     
    